          Case 1:20-cr-01210-JCH Document 39 Filed 06/02/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEW MEXICO

                                        Clerk’s Minutes
                              Before the Honorable James A. Parker
Case No. CR 20-1210 JAP                             Date: 6/2/20
Title: USA v. Justice
Courtroom Clerk: J. Gonzales                        Court Reporter: Mary Loughran (via Zoom)
Court in Session: 1:04 p.m.                         Court in Recess: 3:43 p.m.
Interpreter:
Type of Hearing: MOTION APPEALING MAGISTRATE’S DETENTION ORDER [19] -
DENIED
Total Court Time: 2hr 39 minutes
Attorney’s Present for Plaintiff(s)                 Attorney’s Present for Defendant(s):
Joe Romero                                          Jon Stanford, Nicholas Mote


Proceedings:
1:04 p.m. Court in session. Counsel enter appearances. Captain Robert Saulter (Area Defense
Counsel) seated at defense table.
Mr. Romero: Calls Charles Justice/SWORN- conducts direct-examination of Mr. Justice.
Mr. Mote: Conducts cross-examination of Mr. Justice.
Mr. Romero: Conducts re-direct examination of Mr. Justice.
Court: Quires Mr. Justice.
Mr. Justice: Responds.
Mr. Romero: Addresses Court re: possible release.
Mr. Mote: Conducts re-cross-examination of Mr. Justice.
Mr. Romero: Calls UASF Captain Robert Saulter - Area Defense counsel/SWORN – conducts
direct examination of Mr. Saulter.
Court: Queries Mr. Saulter.
Mr. Saulter: Responds.
          Case 1:20-cr-01210-JCH Document 39 Filed 06/02/20 Page 2 of 2




Mr. Mote: Conducts cross-examination of Mr. Saulter.
Mr. Romero: Conducts re-direct examination of Mr. Saulter.
Mr. Stanford: Calls Nathaniel Sorenson - special agent with the Office of Special Investigation
/SWORN – conducts direct examination of Mr. Sorenson.

Mr. Romero: Conducts cross-examination of Mr. Sorenson.

Court: Queries Mr. Stanford re: danger to community.

Mr. Stanford: Responds.

USPO Day: Addresses Court.

Court: Queries Mr. Saulter re: possible release.

Mr. Saulter: Responds.

Mr. Stanford: Argues in opposition to release to La Posada.

Mr. Romero: Addresses Court re: possible release and appearances for military hearings.

Mr. Stanford: Argues in further opposition of release.

Mr. Saulter: Addresses Court.

Mr. Mote: Addresses Court.

Court: Finds there are no conditions or combination of conditions that will assure the safety of

the community – denies appeal of detention order – queries counsel about witnesses for trial and

length of examinations.

Mr. Stanford: Responds.

Mr. Romero: Responds.

Court: Sets trial for 8/31/20 at 9AM – PTC 7/20/20 at 1:30PM.

3:43 p.m. Court in recess.
